KAHN, Judge.
Rick Bell appeals the trial court’s denial of his motion filed under Rule 3.800(a), Florida Rules of Criminal Procedure. Appellant entered a guilty plea to unrelated armed robberies. Pursuant to plea negotiation, the trial court sentenced appellant to two concurrent twelve year sentences, each with minimum mandatory three year sentences, and provided that the minimum mandatory three year sentences would be consecutive. The pronouncement of consecutive minimum mandatory sentences within otherwise concurrent sentences has been approved, so long as the offenses giving rise to the mandatory minimum terms arose from separate and distinct criminal episodes. Gladden v. State, 556 So.2d 1228 (Fla. 4th DCA 1990); Perez v. State, 524 So.2d 720 (Fla. 3d DCA 1988), cert. denied 489 U.S. 1056, 109 S.Ct. 1321, 103 L.Ed.2d 590 (1989). In a slightly different context, this court has held that a three year minimum mandatory sentence pursuant to section 775.087(2), Florida Statutes, may be imposed consecutively to a fourteen year term required for trafficking in cocaine, which term itself included a five year mandatory minimum pursuant to section 893.135(1), Florida Statutes. McDonald v. State, 564 So.2d 523 (Fla. 1st DCA 1990).
As noted above, the present case involved a negotiated plea. We approve the reasoning of Gladden and Perez, and affirm the trial court’s denial of appellant’s motion.
ERVIN and WIGGINTON, JJ„ concur.